Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that the prior art does not teach the claim amendments incorporated into claim 1, Examiner has carefully considered. Applicant’s Amendments have caused subsequent 112 issues within the scope of the claimed invention. The correlating structures as recited have conflicting relationships. Please see below. 
Regarding Applicant’s Arguments directed towards the rejection of claim 8, specifically that the prior art does not teach the incorporated amendments, Examiner points out that the recitation of “fixedly attached” does not limit the claims to a permanent attachment. Avis, which Applicant argues against on Page 11, may incorporate sliding features of mounts. However, these mounts for supporting frames are also fixed by fasteners (130); see Col. 2, line 62-Col. 3, line 14. These arguments have not been found to be persuasive. Furthermore, the subject matter of amended claim 8 is disclosed by the prior art of the record as elucidated below. 
Regarding Applicant’s Arguments that the amendments incorporated into claim 21 is not within the prior art, Examiner has carefully considered but respectfully disagrees. Applicant asserts that the prior art does not reach a “fork aperture” as well as “each fork aperture extends through the entire length” [..].Examiner respectfully asserts .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The specification lacks written description support for the claimed invention of claim 1. 
Under one understanding and interpretation of claim 1, the Specification provides support that elements (204) may be considered the horizontal frame members of the lower frame assembly. These elements include and are adjacent to receiving channels which couple with the upper members, (104) and (106), see Figure 1. This would provide support for the claim limitation reciting the set of horizontal frame members fixedly coupled to one of the first longitudinal frame member and the second longitudinal frame member, under the broad interpretation that members (104) and (106) are the longitudinal members. 
	However, in the following limitations, Applicant narrows the structure such that the pairs of receiving channels receive first and second lateral frame members, i.e. also (104) and (106) of Applicant’s Figure 1. These conflicting claim limitations require that these same frame members (104/106) are considered both the longitudinal members and the lateral members, which is not supported by the specification. Under the interpretation that instead elements (108) and (110) are the longitudinal frame members, it is not readily evident based on support from the specification how horizontal frame members (204) are fixedly coupled to one of the first and second longitudinal frame members. 
	Under an alternative interpretation, the specification may provide support that elements (206) are the claimed horizontal members of the lower frame assembly. fixedly coupled to the first longitudinal frame member and the second longitudinal frame members, i.e. either pairs of upper frame members. Even if the receiving channels were considered the mechanism by which elements (206) are fixedly coupled with upper longitudinal frame members (104/106), this logic also fails for the same reasons stated above, as elements (104/106) cannot be considered both the lateral and longitudinal frame members. Examiner consulted the Specification where Applicant referenced support for the claim amendments; however, the specification as well as Applicant identified areas of Figures 1, 4-6 and [0034] lack support. Instead, [0034] discloses that the frame members (204) are fixedly coupled to frame members (206), i.e. forming a rectangular or square frame.
	For these reasons, Examiner has given a 112(a) written description rejection as well as a 112(b) indefiniteness rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what structure is being imparted into the claimed invention by contradictory recitations. Examiner provided an in depth 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US 6397965) in view of Khan (US 20170023171), and in further view of Avis (US 9321170).
Regarding claim 1, McFarlane teaches an engine stand, comprising: 
a cradle assembly (30) configured to support an engine assembly (20), comprising (Column 5, lines 23-26):
an upper frame assembly comprising (Please refer to the structure of Figure 6):
a first lateral frame member and a second lateral frame member (See Reference Drawing 1, elements A1 and A2; please refer to Column 7, lines 33-40 disclosing rails)
a first longitudinal frame member and a second longitudinal frame member extending from the first lateral frame member to the second lateral frame member and fixedly coupled to the first lateral frame member and the second lateral frame member (see elements B1 and B2 of Reference Drawing 1); 
a protrusion coupled to the first lateral frame member, wherein the protrusion is configured to be received by an aperture defined by the engine assembly (Please refer to Column 8, lines 4-19,35-41, 46-61 disclosing elements such as arms 66, 67, 69, plate 70, mounting plate 72, side supports 62A and 63A of posts 62, 63; see also Col. 6, lines 15-18 disclosing radiator of the assembly, wherein arms 66 and 67 attach to and ; and 
a rest coupled to the second lateral frame member, the rest including a laterally-facing portion (Please refer to Column 8, lines 4-10 and 13-19; wherein webs 63A and 62A extend to rail 54/A1, please also refer to the combination statement below),
wherein the rest is positioned between the first longitudinal frame member and the second longitudinal frame member (wherein the elements 62A and 63A are located between rails B1/B2, see also the combination statement below); and 
a dolly (40) coupled to the cradle assembly, comprising: 
a lower frame assembly (Col. 6, lines 33-43), the lower frame assembly comprising;
a set of horizontal frame members longitudinally offset from one another, the set of horizontal frame members fixedly coupled to one of the first longitudinal frame member and the second longitudinal frame member (wherein bridge members 45, 47 of the lower frame assembly are fixedly coupled to B1/B2, 51 52; please also refer to the provided 112 rejections above); 
a pair of first receiving channels coupled to the lower frame assembly, wherein the protrusion is positioned between the first receiving channels (wherein the outermost portions of receptacles 49 have elements 64, 67, 68, 69, 70, 72, therebetween; wherein the combination statement below elucidates and teaches the claimed relationship between the rails and elements);
a pair of second receiving channels coupled to the lower frame assembly and wherein the rest is positioned between the second receiving channels (wherein channel pairs 49 receive rails; wherein webs 62A and 63A are located between the outermost portions of channels 49); and 
a plurality of wheels rotatably coupled to the lower frame assembly and configured to support the lower frame assembly (wheels 43, col. 6 lines 33-34).  

    PNG
    media_image1.png
    765
    744
    media_image1.png
    Greyscale

Reference Drawing 1
Although MacFarlane discloses that posts 62, 63 located on the rails 51, 52, extend downwardly through webs 62A and 63A which connect to rail 54, the pad structures of the posts which specifically engage and contact the engine assembly are not explicitly taught as being located on the second lateral frame member, i.e. the element 54/A1 of Reference Drawing 1. 
engagement surface, wherein the engagement surface is positioned to contact the engine assembly when the cradle assembly supports the engine assembly (wherein support system 102 includes wall 132 and elements to hold the rear part of the engine, see [0017]; wherein these mounting elements are disposed on one frame member, and wherein the frame member is perpendicular to the longitudinal axis of engine please refer to Figure 2). 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Khan to relocate the elements (62, 63) of Macfarlane which support/engage the rear of an engine to one frame member (54). MacFarlane intimates and suggests throughout the disclosure that the specific location of the mounting plates, supports, and arrangements are variable based off the engine which is to be mounted. The mounting location of the accessories vary from one manufacturer to another, and the design of the cradle can be readily modified to accommodate the products of different manufacturers (Col. 7, line 64-Col. 8, line 3; Col. 8, lines 61-67). Both Khan [0020] and McFarlane (Col. 8, lines 4-13) employ padded elements to support the rears of engine assemblies and use at least three points of contact, wherein Khan’s structure of the wall element (132) located on the one frame member provides additional support to the rear of the system and enhances the overall strength and durability to the stand [0026]. This modification would be recognized as a simple substitution, i.e. altering the location of the mounting elements, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
parallel rails (51, 52), the claimed invention antecedently requires that the rails (53, 54) are received by the receptacles. Specifically, modified McFarlane does not explicitly teach that the receiving channels receive the first lateral frame member and second lateral frame member, wherein the engine support elements are positioned between the first and second pairs of receiving channels when the first and second receiving channels receive the first and second lateral frame member.
	However, from the same or similar field of endeavor, Avis (US 9321170) teaches receiving channels positioned to receive members (adjustable mounts 120 may easily rotate and be adjustable in order to accommodate a work piece, please see Col. 2, lines 33-34 and 62-67; Col. 3, lines 4-14 and 29-31; wherein elements 120 are also mounted by a fastening element).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the adjustable mount feature of Avis into the U-shaped receptacles of modified McFarlane. This rotatable, adjustable, customizable function would permit the receptacles to have the ability to support either rails (51/52) or rails (53/54). McFarlane discloses that a goal of the invention is to provide a system that may support a variety of engine configurations and components, given that there are many accessories and designs that vary between manufacturers (Col. 8, lines 61-67). The mount assembly of Avis further bolsters accomplishing this goal by providing a structure which allows a user to adjust and customize the fit to the specific subframe (Col. 1, lines 33-35); the mounts are adjusted as needed to efficiently 
Regarding claim 3, all of the limitations recited in claim 1 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein the protrusion comprises a threaded portion configured to facilitate a connection to a nut (wherein Col. 8, lines 27-35 disclose that arms 66 and 67 include a plate member 68, and wherein the arms attach to and partially connect to end 28C and are bolted thereto by two pairs of holes, see also Col. 8, lines 36-41 disclosing further bolt attachments). 
Regarding claim 5, all of the limitations recited in claim 1 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein the cradle assembly further comprises one or more spacers configured to engage a support surface when the cradle assembly is set directly on the support surface (Col. 9, lines 13-18).  
Regarding claim 30, all of the limitations recited in claim 1 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein the protrusion is a pin that is fixedly coupled to the first lateral frame member, and wherein the pin is substantially cylindrical (Col. 8, lines 4-10 and 20-25 disclose the item 64 is coupled to the rail via side supports 64A and 64B and bolts; wherein Col. 8, lines 27-35 disclose that arms 66 and 67 include a plate member 68, and wherein the bolted thereto by two pairs of holes, see also Col. 8, lines 36-41 disclosing further bolt attachments).  
Regarding claim 31, all of the limitations recited in claim 31 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein the upper frame assembly includes a bracket directly fixedly coupled to the pin and to the first lateral frame member (Col. 8, lines 4-10 and 20-25 disclose the pad 64 is coupled to the rail via side supports 64A and 64B and bolts. The item 64 of MacFarlane is illustrated as a member on the exterior of a rail, i.e. a bracket).
Regarding claim 32, all of the limitations recited in claim 32 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein the rest is directly coupled to the second lateral frame member (Please refer to Column 8, lines 4-10 disclosing posts 62, 63 having webs 62A and 63A; please also see Figures 4 and 7).
Regarding claim 33, all of the limitations recited in claim 32 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein first receiving channel and the second receiving channel are positioned between the first longitudinal frame member and the second longitudinal frame member (Please refer to the combination statement of claim 1 addressing the implementation of Avis and Khan into the invention of McFarlane such that this limitation is disclosed).  
Regarding claim 34, all of the limitations recited in claim 1 are rejected by McFarlane as modified by Khan and Avis. Modified McFarlane further teaches wherein the protrusion is positioned between the first longitudinal frame member and the second longitudinal frame member (Please refer to the combination statement of .
Claim 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US 6397965) in view of Avis (US 9321170)
Regarding claim 8, McFarlane teaches an engine stand, comprising: 
a cradle assembly (30) configured to support an engine assembly (20), comprising (Col. 5, lines 23-26):
an upper frame assembly comprising a pair of lateral frame members fixedly coupled to a pair of longitudinal frame members (please see elements A1/A2 and B1/B2; Please refer to Column 7, lines 33-40), wherein each of the longitudinal frame members is a tubular member defining a passage that extends longitudinally(please also refer to Figures 6 and 7 for the cross sectional shape of the rails 51, 52); and 
a rest coupled to the upper frame assembly (Please refer to Column 8, lines 4-10 and 13-19), wherein the rest is positioned to contact the engine assembly when the cradle assembly supports the engine assembly (Please see at least column 8, lines 36-41 and 46-51); and 
a dolly (40) configured to support the cradle assembly, comprising: 
a lower frame assembly (Col. 6, lines 33-43); 
a pair of receiving channels coupled to the lower frame assembly	(Please see u-shaped receptacles 49 as well as column 6, lines 40-43; ; and 
a plurality of wheels rotatably coupled to the lower frame assembly and configured to support the lower frame assembly (wheels 43, col. 6 lines 33-34). 
	However, although McFarlane teaches of U-shaped receptacles (49) for supporting the cradle assembly by carrying parallel rails (51, 52), the claimed invention antecedently requires that the rails (53, 54) are received by the receptacles. Specifically, McFarlane does not explicitly teach that the receiving channels are positioned to receive one of the lateral frame members, thereby causing that the receiving channels are positioned between the longitudinal frame members when the receiving channels receive the one of the lateral frame members.
	However, from the same or similar field of endeavor, Avis (US 9321170) teaches receiving channels positioned to receive members (adjustable mounts 120 may easily rotate and be adjustable in order to accommodate a work piece, please see Col. 2, lines 33-34 and 62-67; Col. 3, lines 4-14 and 29-31), thereby causing that the receiving channels are positioned between the longitudinal frame members when the receiving channels receive the one of the lateral frame members (wherein the combination of Avis into the invention of McFarlane discloses this; please see below). 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the adjustable mount feature either rails (51/52) or rails (53/54). McFarlane discloses that a goal of the invention is to provide a system that may support a variety of engine configurations and components, given that there are many accessories and designs that vary between manufacturers (Col. 8, lines 61-67). The mount assembly of Avis further bolsters accomplishing this goal by providing a structure which allows a user to adjust and customize the fit to the specific subframe (Col. 1, lines 33-35); the mounts are adjusted as needed to efficiently hold an item (Col. 2, lines 62-65). This modification would be recognized as applying a known technique and simple substitution, i.e. adjustable receptacles which may operatively support either rails, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 12, all of the limitations recited in claim 8 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the cradle assembly further comprises a bracket defining a vertical aperture (Please refer to Column 8, lines 7-10; please also see Figure 7; please also refer to item 64 of Figure 2 having a hole therein, as well as items 70, 71, 66, 67, 68, 69) that receives a fastener to couple the cradle assembly to the engine assembly, wherein the fastener comprises a threaded portion configured to facilitate a connection to a nut (wherein Col. 8, lines 27-35 disclose that arms 66 and 67 include a plate member 68, and wherein the arms attach to and partially connect to end 28C and are bolted thereto by two pairs of holes, see also Col. 8, lines 36-41 disclosing further bolt attachments).  
Regarding claim 13, all of the limitations recited in claim 8 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the fastener is configured to: extend through the bracket and an aperture defined by the engine assembly; and couple with the nut above the aperture defined by the engine assembly, wherein the nut limits relative vertical motion between the cradle assembly and the engine assembly (wherein the arm includes and end plate 68 which is bolted to post 12D, and two holes are provides; wherein there are additional holes provided for attachment to the engine assembly in order to form the components in a substantially rigid structure, see Col. 8, lines 27-41; see also Col. 9, lines 4-10).  

Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US 6397965) in view of Khan (US 20170023171). 
Regarding claim 21, McFarlane teaches an engine stand, comprising: 
a cradle (30), comprising: 
an upper frame assembly including a pair of first tubular members extending between and fixedly coupled to a pair of second tubular members (longitudinal rail pairs, 51/52 and 53/54; Please refer to Column 7, lines 33-40), wherein each of the first tubular members and the second tubular members define a passage extending through an entire length of the corresponding first tubular member or the corresponding second tubular member (please also refer to Figures 6 and 7 for the cross sectional shape of the rails, i.e. the intended use and functional language is met by the prior art); 
a pin coupled to the upper frame assembly and extending upward from the upper frame assembly (please refer to Col. 8, lines 20-27 as well as items 65, 62, and 63); and 
a rest coupled to the upper frame assembly and extending upward from the upper frame assembly (Please refer to Column 8, lines 4-10 and 13-19; see elements 62, 63; wherein webs 63A and 62A extend to rail 54/A1 on a diagonal, i.e. upward); and 
a dolly (40) coupled to the cradle, 
wherein the pair of first tubular members and the pair of second tubular members extend longitudinally from the rest (wherein elements B1/B2 of Reference Drawing 1 extend in their longitudinal direction from elements 62/63, i.e. along axes 1 and 2; wherein elements A1 and A2 extend in their longitudinal direction relative to webs 63A and 62A).   
	However, although McFarlane teaches that one of the pairs of rails (51/52, please see Figures 6 and 7) is in the form of a longitudinal passage, i.e. the claimed tubular rails, McFarlane does not teach that the other pair of rails are in the same format including a passage therethrough. 
However, from the same or similar field of endeavor, Khan teaches a plurality of slots (122), i.e. the passage of the claimed tubular members. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the slots of Khan into the other pair of rails of McFarlane. McFarlane discloses that a goal of the invention is to be able to increase accessibility of the engine components (Col. 2, lines 16-24). Khan provides 
Regarding claim 22, all of the limitations recited in claim 21 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the dolly further comprises a pair of receivers each defining a channel configured to receive the upper frame assembly to removably couple the upper frame assembly to the dolly, wherein each of the receivers engages one of the second tubular members when the cradle is coupled to the dolly (Please see Figure 4, wherein the u-shaped channels 49 receive rails 51 and 52 such that rails 53 and 54 are also supported; please also see Col. 6, lines 40-43).  
Regarding claim 23, all of the limitations recited in claim 21 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the dolly further comprises a receiver engaging one of the second tubular members to couple the cradle to the dolly (Please refer to the u-shaped receivers 49 as well as Figures 4 and 5; see Column 7, line 66-Column 8, line 3), wherein the cradle further comprises a bracket directly coupled to the pin and to the one of the second tubular members (wherein mounting sleeve 65 is located in a bore through the rail and defines a rear pointing point for a single mounting pin at the rear of the motor; see also Col. 8, lines 61-67).  
Regarding claim 24, all of the limitations recited in claim 23 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the receiver engages the one of the second tubular members at a position between the first tubular members (Please see Figure 4, wherein the u-shaped channels 49 receive rails 51 and 52 such that rails 53 and 54 are on the exterior).  
Regarding claim 25, all of the limitations recited in claim 21 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the dolly further comprises a receiver engaging one of the second tubular members to couple the cradle to the dolly (Please refer to the u-shaped receivers 49 as well as Figures 4 and 5; see Column 7, line 66-Column 8, line 3), wherein the rest is directly coupled to the one of the second tubular members (Please refer to Column 8, lines 4-10 disclosing posts 62, 63 are directly coupled to rails 51, 52; please also see Figures 4 and 7).  
Regarding claim 26, all of the limitations recited in claim 25 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the receiver engages the one of the second tubular members at a position between the first tubular members (Please see Figure 4, wherein the u-shaped channels 49 receive rails 51 and 52 such that rails 53 and 54 are on the exterior).  
Regarding claim 27, all of the limitations recited in claim 26 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the rest is positioned between the first tubular members (wherein items 62, 63, 65 are on rails 51, 52; wherein Axis 3 and Axis 4 of Reference Drawing 1 illustrates that the items are between elements A1 and A2).  
Regarding claim 28, all of the limitations recited in claim 21 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the rest and the pin are positioned between the first tubular members (wherein items 62, 63, 65 are on rails 51, 52; wherein Axis 3 and Axis 4 of Reference Drawing 1 illustrates that the items are between elements A1 and A2).  
Regarding claim 29, all of the limitations recited in claim 21 are rejected by McFarlane as modified by Avis. Modified McFarlane further teaches wherein the dolly comprises at least one wheel configured to engage a support surface to facilitate movement of the dolly and the cradle along the support surface (wheels 43, col. 6 lines 33-34).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAKENA S MARKMAN/Examiner, Art Unit 3723